                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA


Scott Smith,                                                 Civil No. 18-96 (DWF/SER)


                      Plaintiff,
                                                             ORDER FOR DISMISSAL
 v.                                                              WITH PREJUDICE

 Glenn Lane Chicken, LLC; and
 McNutt Real Estate Holdings, LLC,

                      Defendants.


      Pursuant to the parties’ Stipulation of Dismissal With Prejudice filed on

February 26, 2019, (Doc. No. [18]),

      Accordingly, based upon the foregoing and all the files and records herein, IT IS

HEREBY ORDERED that Plaintiff’s Complaint is DISMISSED WITH PREJUDICE,

with each party bearing its own costs and fees.

Dated: February 27, 2019            s/Donovan W. Frank
                                    DONOVAN W. FRANK
                                    United States District Judge
